Case: 2:19-cv-03223-EAS-KAJ Doc #: 85 Filed: 10/05/20 Page: 1 of 3 PAGEID #: 919




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



KELSEA D. WIGGINS, et al.,

                       Plaintiffs,

                                                     Civil Action 2:19-cv-3223
        v.                                           Judge Edmund A. Sargus
                                                     Magistrate Judge Kimberly A. Jolson
BANK OF AMERICA, N.A., et al.,
                       Defendants.


                                     OPINION AND ORDER

        Plaintiff filed a Motion to Compel Discovery and for Award of Costs and Fees on

September 29, 2020. (Doc. 77). She attached the declaration of her counsel, as well as over 200

pages of supporting exhibits. (Doc. 78). The next day, Plaintiff moved to file under seal eleven

of these exhibits. (Doc. 79). Defendants do not oppose this request. (See id. at 1). For the reasons

that follow, Plaintiff’s Motion (Doc. 79) is DENIED.

   I.        STANDARD

        A district court may enter a protective order during discovery on a mere showing of “good

cause.” Fed. R. Civ. P. 26(c)(1). “[V]ery different considerations apply” when a party seeks to

seal documents “[a]t the adjudication stage,” which applies “when the parties place material in the

court record.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

2016) (quotation omitted). “Unlike information merely exchanged between the parties, ‘[t]he

public has a strong interest in obtaining the information contained in the court record.’” Id.

(quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)). For

this reason, the moving party owns a “heavy” burden of overcoming a “‘strong presumption in
Case: 2:19-cv-03223-EAS-KAJ Doc #: 85 Filed: 10/05/20 Page: 2 of 3 PAGEID #: 920




favor of openness’ as to court records.” Shane Grp., Inc., 825 F.3d at 305 (quoting Brown &

Williamson, 710 F.2d at 1179). “[T]he seal itself must be narrowly tailored to serve that reason,”

which requires the moving party to “analyze in detail, document by document, the propriety of

secrecy, providing reasons and legal citations.” Shane Grp., Inc., 825 F.3d at 305–06 (quotation

marks and citation omitted). Similarly, the court “that chooses to seal court records must set forth

specific findings and conclusions which justify nondisclosure.” Id. at 306 (quotation marks and

citation omitted).

   II.      DISCUSSION

         Plaintiff’s Motion falls far short of the Sixth Circuit’s standard for sealing court records.

She asserts that the exhibits at issue should be sealed because Defendants “identified these

documents, or portions of these documents, as either ‘confidential’ or ‘highly confidential’

pursuant to the terms of the Protective Order” and that Defendants “assert that these documents

contain confidential trade secret information.” (Doc. 79 at 2).

         But “[a]s the Sixth Circuit has noted, there is a ‘stark difference’ between court orders

which preserve the secrecy of proprietary information while parties trade discovery and orders

which seal the court’s record.” Borum v. Smith, No. 4:17-CV-17, 2017 WL 2588433, at *1 (W.D.

Ky. June 14, 2017) (quoting Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry Co., 834

F.3d 589, 593 (6th Cir. 2016)). As explained, a motion to seal must analyze in detail the documents

at issue, provide legal citations supporting the requested seal, and show that the requested seal is

narrowly tailored. See Shane Grp., Inc., 825 F.3d at 307. Said differently, “[t]he party seeking

protection from public filing must do more than simply allege the information constitutes

confidential business information which, if revealed, could harm the company.” Yoe v. Crescent

Sock Co., No. 1:15-CV-3-SKL, 2017 WL 11479990, at *2 (E.D. Tenn. Mar. 24, 2017) (citation

omitted).


                                                  2
Case: 2:19-cv-03223-EAS-KAJ Doc #: 85 Filed: 10/05/20 Page: 3 of 3 PAGEID #: 921




          Yet this is precisely what Plaintiff does. She relies on a “naked conclusory statement” that

the documents contain confidential trade secrets. Brown & Williamson, 710 F.2d at 1180

(quotation marks and citation omitted). Such a statement “falls woefully short of the kind of

showing which raises even an arguable issue as to whether it may be kept under seal.” Id.

(quotation marks and citation omitted). Plaintiff’s Motion is DENIED as a result. The Court

notes that, since Defendants apparently believe these documents contain trade secrets, they may

elect to file a motion to seal consistent with the Sixth Circuit’s standard described above. Any

such motion must be filed within seven (7) days of the date of this Opinion and Order.

   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion to File Documents Under Seal (Doc. 79) is

DENIED.

          IT IS SO ORDERED.



Date: October 5, 2020                                  /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
